Motion granted and time for argument of appeal enlarged to include January 1960 Term. Application by Bernard M. Glichowski granted to the extent of dispensing with submitting the $1,600 cash upon the appeal as an exhibit, provided however that the wrappers of the money shall be retained by the District Attorney and handed up on the appeal, together with a list of the denominations of the bills and the serial numbers, and otherwise motion denied without prejudice to an application to the trial court.